Citation Nr: 0521152	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-32 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the causes of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  




INTRODUCTION

The veteran had active service from October 1943 to June 
1946.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The Board remanded this 
matter to the RO for further development in November 2004.  

This appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The evidence of record shows that in April 1944 the vessel 
the veteran was aboard was torpedoed off the coast of 
England.  Soon afterward, the veteran was ordered to abandon 
ship into the Atlantic Ocean.  The evidence indicates that he 
remained in open waters for several hours before being 
rescued.  In September 2002, the RO granted service 
connection for post-traumatic stress disorder (PTSD) as a 
result of this incident.  In March 2003, the veteran died.  
The veteran's death certificate listed chronic renal failure 
due to dilated cardiomyopathy as the primary cause of death, 
and diabetes mellitus type II, atrial fibrillation, and 
peripheral vascular disease as contributing causes of death. 

The appellant now asserts that the veteran's experiences in 
April 1944 contributed to the medical conditions that caused 
his death.  In her original claim dated in November 2003, the 
appellant particularly focused on the issue of whether cold 
water or cold weather exposure related to the causes of the 
veteran's death.          

In the Board's previous remand order, the Board requested an 
opinion as to whether the events surrounding the sinking of 
the veteran's ship in April 1944 had a causative role in the 
development of the diseases which ultimately led to his 
death.  The Board did not limit this request to the issue of 
whether PTSD related to the causes of the veteran's death.  

However, in the medical opinion rendered in response to the 
remand, the specialist limited her opinion to whether PTSD 
related to the causes of the veteran's death.  The potential 
relationship between cold water and cold weather exposure (or 
any other relevant experiences on the day in question) and 
the causes of death were not addressed in the opinion.    

Based on the foregoing, the Board must remand the case in 
order to satisfy requirements under 38 C.F.R. § 19.31 (2004) 
and Stegall v. West, 11 Vet. App. 268, 271 (1998)(Board errs 
as a matter of law when it fails to ensure compliance with 
its remand).  

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should return the record to 
the endocrinologist who rendered the 
March 2005 opinion.  The specialist 
should again review the file.

2.  After reviewing the claims file, the 
specialist should render an opinion as to 
the following:  is it at least as likely 
as not that the veteran's experiences (on 
the day his ship was torpedoed) related 
in any way to the causes of his death.  
In rendering this opinion, the specialist 
should address not merely whether PTSD 
related to the causes of death, but also 
whether cold water and weather exposure, 
and any other experiences during the day 
in question, related to the causes of 
death.  

3.  The specialist should provide a 
complete rationale for each conclusion 
reached.   

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case 
addressing all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the supplemental statement 
of the case prior to returning the case 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



